DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikoma et al. (U.S. Publication No. 2018/0190848 A1; hereinafter Ikoma) in view of Kiyoto et al. (U.S. Publication No. 2015/0002928; hereinafter Kiyoto).
	With respect to claim 1, Ikoma discloses an optical filter, comprising: a light absorbing layer [30] including a near-infrared absorbing material [35] configured to absorb light of a first wavelength spectrum (see ¶[0023-0024]), the first wavelength spectrum encompassed within a near-infrared wavelength spectrum (See ¶[0024]); and a nanoparticle [45] configured to absorb, reflect, or scatter light of a second wavelength spectrum); the second wavelength spectrum at least partially overlapping the first wavelength spectrum (see ¶[0024]; absorbed ultraviolet light) 
	Ikoma fails to disclose a conductive nanodisk.	Kiyoto teaches a conductive nanodisk [3]. 	The implementation of Kiyoto’s conductive nanodisk structure further enhances protection within the infrared range (see Kiyoto ¶[0010]) while maintaining ultraviolet absorption (See ¶[0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.  
	With respect to claim 2, the combination of Ikoma and Kiyoto discloses wherein the light absorbing layer is in contact with at least one of a lower surface, an upper surface, or a side surface of the conductive nanodisk (See Ikoma Figure 1 and Kiyoto Figure 2B).
	With respect to claim 3, the combination of Ikoma and Kiyoto discloses wherein the conductive nanodisk is a metal nanodisk, such that the conductive nanodisk includes a metal material (see Kiyoto ¶[0029])
	With respect to claim 4, the combination of Ikoma and Kiyoto discloses wherein a ratio of a diameter of the conductive nanodisk to a thickness of the conductive nanodisk is greater than or equal to about 8 (See Kiyoto ¶[0045]).
	With respect to claim 5, the combination of Ikoma and Kiyoto discloses wherein a diameter of the conductive nanodisk is about 80 nm to about 300 nm (See Kiyoto ¶[0108]).
	With respect to claim 6, the combination of Ikoma and Kiyoto discloses wherein a thickness of the conductive nanodisk is about 1 nm to about 20 nm (See Kiyoto ¶[0047]).
	With respect to claim 7, the combination of Ikoma and Kiyoto discloses wherein a transmission spectrum of the near-infrared absorbing material has a first minimum transmission wavelength that is within the first wavelength spectrum, a transmission spectrum of the conductive nanodisk has a second minimum transmission wavelength that is within the second wavelength spectrum, and the first minimum transmission wavelength and the second minimum transmission wavelength are both within a wavelength spectrum of about 700 nm to about 990 nm (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
	With respect to claim 8, the combination of Ikoma and Kiyoto discloses wherein a difference between the first minimum transmission wavelength and the second minimum transmission wavelength is less than or equal to about 100 nm (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
	With respect to claim 9, the combination of Ikoma and Kiyoto discloses wherein a transmission spectrum of the optical filter overlaps both the first wavelength spectrum and the second wavelength spectrum and has a wavelength width that is wider than each of the first wavelength spectrum and the second wavelength spectrum (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
	With respect to claim 10, the combination of Ikoma and Kiyoto discloses wherein the wavelength width of the transmission spectrum of the optical filter at 50% transmittance is greater than or equal to about 100 nm (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
	With respect to claim 11, the combination of Ikoma and Kiyoto discloses wherein a ratio of an average transmittance of the optical filter in the near-infrared wavelength spectrum relative to an average transmittance of the optical filter in a visible wavelength spectrum is less than or equal to about 0.18 (See Kiyoto ¶[0093]).
	With respect to claim 12, the combination of Ikoma and Kiyoto discloses wherein an average transmittance of the optical filter in a wavelength spectrum of about 430 nm to about 565 nm is greater than or equal to about 80%, and an average transmittance of the optical filter in a wavelength spectrum of about 700 nm to about 800 nm or about 890 nm to about 990 nm is less than or equal to about 20% (See Kiyoto ¶[0091]).
	With respect to claim 13, the combination of Ikoma and Kiyoto discloses wherein an average reflectance of the optical filter in the wavelength spectrum of about 700 nm to about 800 nm or about 890 nm to about 990 nm is less than or equal to about 30% (See Kiyoto ¶[0091]).
	With respect to claim 14, the combination of Ikoma and Kiyoto discloses wherein a surface coverage of the conductive nanodisk is about 5% to about 50% of a total area of the optical filter (See Kiyoto ¶[0151])
	With respect to claim 15, the combination of Ikoma and Kiyoto discloses a binder [31] or a cured product thereof, wherein the conductive nanodisk is included in the optical filter in an amount of about 5 wt % to about 30 wt % based on a total weight of the conductive nanodisk, the near-infrared absorbing material, and the binder or the cured product thereof (see Kiyoto ¶[0147])
	With respect to claim 22, Ikoma discloses an optical filter, comprising: a light absorbing layer [30] including a light absorbing material configured to absorb light of a first wavelength spectrum (see ¶[0023-0024]); and a nanoparticle [45] configured to absorb, reflect, or scatter light of a second wavelength spectrum, the second wavelength spectrum at least partially overlapping the first wavelength spectrum (see ¶[0024]; absorbed ultraviolet light).
	Ikoma fails to disclose a conductive nanodisk.	Kiyoto teaches a conductive nanodisk [3]. 	The implementation of Kiyoto’s conductive nanodisk structure further enhances protection within the infrared range (see Kiyoto ¶[0010]) while maintaining ultraviolet absorption (See ¶[0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.  
	With respect to claim 23, the combination of Ikoma and Kiyoto discloses wherein the light absorbing layer includes a near-infrared absorbing material [35], and the first wavelength spectrum is encompassed within a near-infrared wavelength spectrum (See Ikoma ¶[0024])
	With respect to claim 24, the combination of Ikoma and Kiyoto discloses wherein the light absorbing layer is in contact with at least one of a lower surface, an upper surface, or a side surface of the conductive nanodisk (See Ikoma Figure 1 and Kiyoto Figure 2B).
	With respect to claim 25, the combination of Ikoma and Kiyoto discloses wherein the conductive nanodisk is a metal nanodisk, such that the conductive nanodisk includes a metal material (see Kiyoto ¶[0029])
	With respect to claim 26, the combination of Ikoma and Kiyoto discloses wherein a ratio of a diameter of the conductive nanodisk to a thickness of the conductive nanodisk is greater than or equal to about 8 (See Kiyoto ¶[0045]).
	With respect to claim 27, the combination of Ikoma and Kiyoto discloses wherein a diameter of the conductive nanodisk is about 80 nm to about 300 nm (See Kiyoto ¶[0108]).
	With respect to claim 28, the combination of Ikoma and Kiyoto discloses wherein a thickness of the conductive nanodisk is about 1 nm to about 20 nm (See Kiyoto ¶[0047]).
	With respect to claim 29, the combination of Ikoma and Kiyoto discloses wherein a transmission spectrum of the light absorbing material has a first minimum transmission wavelength that is within the first wavelength spectrum, a transmission spectrum of the conductive nanodisk has a second minimum transmission wavelength that is within the second wavelength spectrum, and a difference between the first minimum transmission wavelength and the second minimum transmission wavelength is less than or equal to about 100 nm (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
	With respect to claim 30, the combination of Ikoma and Kiyoto discloses wherein a transmission spectrum of the optical filter overlaps both the first wavelength spectrum and the second wavelength spectrum and has a wavelength width that is wider than each of the first wavelength spectrum and the second wavelength spectrum (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
	With respect to claim 31, the combination of Ikoma and Kiyoto discloses wherein the wavelength width of the transmission spectrum of the optical filter at 50% transmittance is greater than or equal to about 100 nm (See Ikoma ¶[0024] and Kiyoto ¶[0053]).
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikoma et al. (U.S. Publication No. 2018/0190848 A1; hereinafter Ikoma) in view of Kiyoto et al. (U.S. Publication No. 2015/0002928; hereinafter Kiyoto) as applied to claim 1 above, and further in view of Tsuruta et al. (U.S. Publication No. 2017/0190923 A1; hereinafter Tsuruta).
	With respect to claim 16, the combination of Ikoma and Kiyoto fails to disclose camera comprising the optical filter of claim 1.
	In the same field of endeavor, Tsuruta teaches a camera comprising an near-infrared cut optical filter equivalent to that of claim 1 (See Figure 1)	The implementation of the combination of Ikoma and Kiyoto into a camera structure of Tsuruta would allow for increased focus and transmittance within the visible light spectrum while controlling UV and IR spectrum noise (See Tsuruta ¶[0008-0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 17, the combination of Ikoma and Kiyoto fails to disclose an image sensor, comprising: a semiconductor substrate including a plurality of photodiodes [110], and the optical filter of claim 1 on the semiconductor substrate.
	In the same field of endeavor, Tsuruta teaches an image sensor, comprising: a semiconductor substrate including a plurality of photodiodes, and the optical filter [111] of claim 1 on the semiconductor substrate (See Figure 1)	The implementation of the combination of Ikoma and Kiyoto into an image sensor structure of Tsuruta would allow for increased focus and transmittance within the visible light spectrum while controlling UV and IR spectrum noise (See Tsuruta ¶[0008-0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 18, the combination of Ikoma, Kiyoto and Tsuruta discloses a color filter layer [112] below or above the optical filter (See Tsuruta Figure 1).
	With respect to claim 19, the combination of Ikoma, Kiyoto and Tsuruta discloses a camera comprising the image sensor of claim 17 (see Tsuruta ¶[0005], ¶[0033]).
	With respect to claim 20, the combination of Ikoma, Kiyoto and Tsuruta discloses an electronic device comprising the camera of claim 16 (see Tsuruta ¶[0005]).
	With respect to claim 21, the combination of Ikoma, Kiyoto and Tsuruta discloses an electronic device comprising the camera of claim 19 (see Tsuruta ¶[0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Almassy et al. (U.S. Patent No. 8,655,189 B2) discloses an optical modulator
Sohn et al. (U.S. Patent No. 9,900,979 B2) discloses a conductive substrate
Hashimura et al. (U.S. Publication No. 2013/0258456 A1) discloses a transparent solar film
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818